DETAILED ACTION
This action is in response to the arguments and remarks filed 09/17/2021 in which no claims have been amended, claims 10, 13, 16, 20, 23 have been canceled, and claims 1-9, 11-12, 14-15, 17-19, 21-22 and 24-25 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants argue with regard to the structure of Xu individually, when the Examiner has suggested modifying the bilayer of Stafford, to include a covalently attached graphene (as in Xu), which would have been further obvious to substitute with a clay nanoparticle (as in Chu), i.e. to result in a PA bi layer which is then further reacted to attach a layer of clay nanoparticles, thus forming a trilayer. Applicants’ argument against Xu alone are thus not convincing. 
In response to Applicants’ argument that it would not have been an obvious simple substitution to use the particles (including nanoclay) as disclosed by Chu for the graphene as disclosed in Xu; the Examiner disagrees. Applicants argue that Xu teaches the incorporation of inorganic nanoparticles into the polymeric matrix, not the outer layer and therefore  “even if the clay nanoparticles of Chu can be substituted with the inorganic nanoparticles of Xu, the clay would be in the wrong layer- either the support layer or the midlayer - and not in the outer trilayer”; however the support for the particles being on the surface comes from Xu, Chu is . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-12, 14-15, 17-19, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0083925 A1 (hereinafter “Stafford”) in view of US 2014/0319706 A1 (hereinafter “Huizing”) and alternatively additionally in view of Guo-Rong Xu, Sheng-Hui Wang, He-Li Zhao, Shui-Bo Wu, Jian-Mei Xu, Lu Li, Xiao-Yu Liu, Layer-by-layer (LBL) assembly technology as promising strategy for tailoring pressure-driven desalination membranes, Journal of Membrane Science, Volume 493, 2015, Pages 428-443. (hereinafter “Xu”) and US 8,231,013 (hereinafter “Chu”).
Regarding Claims 1 and 14 Stafford discloses a composition and its method of preparation comprising. 
 method of preparing a composition comprising: 
obtaining a support layer (i.e. substrate); 
coating a polymer (porous PVA) on the substrate to form a base layer/mid-layer on the substrate; 
forming an outer layer (highly cross-linked polyamide layers) on the mid-layer, 
wherein the outer layer comprises one or more bi-layers of formed by exposing an acid chloride and diamine to the mid-layer to form the polyamide bilayers in a molecular layer-by-layer assembly ([0033]-[0044]).
Stafford does not disclose (1) the support layer is a nanofibrous mat, matrix, scaffold, weave, or combination thereof or (2) a trilayer formed from the polyamide bilayer and clay nanoparticles.
However, with regard to the support layer, Huizing discloses a membrane wherein the nanofiber layer is coated in a polyvinyl alcohol layer, where the nanofiber layer is used as a support layer which provides very low resistance while providing support to the selective/PVA layer  ([0112], [0075]-[0080]). 
Stafford by substituting for the substrate/support layer the nanofibrous layer as disclosed by Huizing in order to provide very low resistance while providing support to the selective/PVA layer  (Huizing [0112], [0075]-[0080]). 
With regard to a trilayer, Xu discloses “[a]pplications of LBL assembly technology on RO membranes are emphasized on three aspects: (1) direct membrane fabrication including  NF and RO membranes; (2) tuning the interfacial polymerization process, which is typically used to fabricate PA-TFCRO membranes; and(3) surface modifications via various nanostructures  including polyelectrolytes, inorganic nanoparticles, and carbon nanomaterials.” (pg. 431, Sec. 3.1. applications of LBL assembly technology on RO membranes) and discloses specifically surface modification of RO membranes via covalently binding graphene oxide to the surface of a polyamide active layer membrane (pg. 435, right col, first full para.; Fig. 7-8).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition of Stafford in view of Huizing by additionally covalently binding inorganic nanoparticles to the surface of the polyamide membrane surface by lbl as disclosed by Xu in order to smooth the membrane surface, reduce the contact angle which enhances the antifouling properties, and antibacterial properties (Xu pg. 435, right col, first full para.) and “incorporation of inorganic nanoparticles into polymeric matrix can effectively improve their properties including mechanical, thermal and chemical stability, biocompatibility, permeability, and selectivity” (Sec. 3.2.2.).
Xu does not disclose the inorganic nanoparticles are superficially clay nanoparticles as claimed, however Chu discloses an interfacial polyamide layer formed on a nanofibrous support 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Stafford in view of Huizing and Xu by substituting for the inorganic nanoparticles the nanoclays including smectite clays such as montmorillonite and lucentite as disclosed by Chu because this involves the simple substitution of known nanomaterials used to modify polyamide membranes to obtain the predictable result of a functional surface modified RO membrane.
Regarding Claim 2 Stafford in view of Huizing, Xu and Chu discloses the method of claim 1, wherein the coating step is spin-coating; Stafford [0038].
Regarding Claim 3 Stafford in view of Huizing, Xu and Chu discloses the method of claim 1, wherein the obtaining step is performed by electrospinning an electrospinning spin dope solution comprising an electrospun polymer and/or oligomer in a concentration of 10 wt.% of a polymer and/or oligomer; Huizing [0115]. 
Regarding Claim 4 Stafford in view of Huizing, Xu and Chu discloses the method of claim 3, wherein the electrospun polymer and/or oligomer comprises cellulose acetates, cellulose, polyacrylonitrile, polyvinyl alcohol, polysulphone, polyethersulfone, Huizing [0068]. 
Regarding Claims 5 and 8 Stafford in view of Huizing, Xu and Chu discloses the method of claim 1, wherein the coating PVA layer may be cross-linked (Huizing [0101]), but the details are not provided. 
However Chu discloses crosslinking PVA wherein the cross linker may be glutaraldehyde; i.e. in situ polymerization; [0048].
Stafford in view of Huizing by including the cross linker, crosslinking by in situ polymerization and using the concentration of cross linker as disclosed by Chu because this involves the use of known PVA crosslinking agent to successfully crosslink PVA. 
Regarding Claim 6-7 Stafford in view of Huizing, Xu and Chu discloses the method of claim 2, wherein the coating step is performed by spin coating step (Stafford [0038]), the spin coating polymer is polyvinyl alcohol; Stafford [0039], but Stafford is silent to the concentration of the spin dope; the speed or duration of the spin coating or the details of the crosslinking. 
However the concentration of the spin dope and the speed or duration of the spin coating are obvious result effective variable(s) because changing it/them will clearly affect the type of product obtained and would necessarily have to be determined in order to practice the invention.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate concentration of the spin dope and the speed or duration of the spin coating, including those within the scope of the present claims, so as to produce desired coating properties such as thickness.
Regarding Claim 11 Stafford in view of Huizing, Xu and Chu discloses the method of claim 9, wherein the acid chloride is exposed to the mid-layer for a time of 10 seconds; Stafford [0040], and wherein the diamine is exposed to the mid-layer for a time of 10 seconds; Stafford [0043].
Regarding Claim 12 Stafford in view of Huizing, Xu and Chu discloses the method of claim 9, but does not disclose the concentration of the acid chloride is in a solution or the diamine is in a solution.
However Chu discloses forming a polyamide layer via similar acid chloride and diamine solutions wherein the acid chloride is in a solution having a concentration of 0.1 wt% (Chu C21/L17-19); wherein the diamine is in a solution having a concentration of 1 wt% (Chu C21/L10-12). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Stafford in view of Huizing, Xu and Chu by using the acid chloride is in a solution having a concentration of 0.1 wt% and the diamine is in a solution having a concentration of 1 wt% as disclosed by Chu because this involves the use of known polyamide layer solution forming concentrations to form a polyamide layer. 
Regarding Claim 15 Stafford in view of Huizing, Xu and Chu discloses the composition of claim 14, wherein the composition is a filtration membrane (Stafford [0021], [0037]); and wherein the support layer has a porosity of greater than 90% (Huizing Tables 1 and 2), wherein the nanofibrous mat comprises nanofibers having a diameter of between about 10 nm and about 1000 nm (Huizing [0055]); and wherein the mid-layer has a thickness of less than 1 micron and which effects the properties of the membrane and is known to adjust and optimize; (Huizing [0022]-[0023], [0076], [0103]). This range overlaps the range claimed, overlapping ranges are prima facie evidence of obviousness; see MPEP 2144.05(I). 
Regarding Claim 17 Stafford in view of Huizing, Xu and Chu discloses the composition of claim 14, wherein the bilayer and/or the trilayer has a thickness of up to ~25 nm using 30 deposition cycles (Fig. 3a), but more deposition cycles could be used [0034], and would further discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate bi/trilayer thickness, including those within the scope of the present claims, so as to produce desired filtration properties.
Regarding Claim 18-19, 21 Stafford in view of Huizing, Xu and Chu discloses a filtration system comprising the composition of claim 14; wherein the membranes are disclosed to be used a reverse osmosis and nanofiltration for treatment of sea water, brackish water, industrial wastewater and grey water (Stafford [0021]), and thus would have been obvious to use in an apparatus in order to filter sea water, brackish water, industrial wastewater and grey water, i.e. which will necessarily comprise one or more gas and/or liquid handling apparatuses, wherein the filtration membrane is contained within at least one gas and/or liquid handling apparatus and comprise at least an inlet. 
Regarding Claim 22 Stafford in view of Huizing, Xu and Chu discloses the filtration system of claim 21, and with regard to proving multiple gas and/or liquid handling apparatuses in parallel and/or series, this would involve mere duplication of the disclosed apparatus, where mere duplication has been held obvious; see MPEP 2144.04(VI)(B). 
Regarding Claim 24 Stafford in view of Huizing, Xu and Chu discloses the filtration system of claim 18, wherein the trilayer has a thickness of up to ~25 nm using 30 deposition cycles (Fig. 3a), but more deposition cycles could be used [0034], and would further effect the thickness. It is therefore the examiner’s position that the trilayer thickness is a result effective discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate bi/trilayer thickness, including those within the scope of the present claims, so as to produce desired filtration properties.
Regarding Claim 25 Stafford in view of Huizing, Xu and Chu discloses the filtration system of claim 21, and wherein the outer layer comprises as much as 30 bilayers [0030], and thus it would have bene obvious to use up to 30 trilayers including the nanoclay.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Huizing Xu and Chu further in view of Characteristics of Model Polyelectrolyte Multilayer Films Containing Laponite Clay Nanoparticles, M. Elzbieciak, D. Wodka, S. Zapotoczny, P. Nowak, and P. Warszynski, Langmuir 2010 26 (1), 277-283 (hereinafter “Elzbieciak”).
Regarding Claim 9 Stafford in view of Huizing, Xu and Chu discloses the method of claim 1, but does not disclose the clay nanoparticles are laponite.
However Elzbieciak discloses it is known to add laponite nanoparticles to LBL films to improve properties of them film or modify their functionality, including barrier properties (Abstract, 1. Introduction).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition of Stafford in view of Huizing, Xu and Chu by using laponite nanoparticles for the clay nanoparticles as disclosed by Elzbieciak because this involves the simple substitution of known clay nanoparticles for another and because laponite .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773